Citation Nr: 1713937	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a tender scar on the left knee.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training in the United States Army from July 1987 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February 2012 and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  The hearing transcript is associated with the record.

The issues of entitlement to service connection for sleep apnea and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a tender scar on his left knee. 


CONCLUSION OF LAW

The criteria for service connection for a tender scar of the left knee have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Left Knee Scar

The Veteran is currently service connected for left knee disabilities.  He has had several surgical procedures in connection with these disabilities, which have resulted in three scars.  See March 2016 Board Hearing transcript.  He asserts that one of the scars is tender.  Id. 

In a Medical Evaluation Board examination in April 2011, the provider noted that the Veteran had a linear scar on the medial left knee.  The provider indicated the scar was not painful on examination.  Further, the scar was superficial.  There was no inflammation, no edema, no keloid formation and the scar was not disfiguring and did not impact motion or function of the left knee.  

In a January 2012 VA examination of the left knee, the examiner noted that the Veteran did have scars related to his condition.  The examiner indicated that the scars were not painful or unstable and did not span greater than 39 square centimeters.  No disability benefit questionnaire (DBQ) regarding the scars was completed, as mandated. 

In a July 2014 private treatment note, the Veteran asserted that he had a scar on his left knee that was sensitive and painful.  He reported that the area was so sensitive that he could barely stand for his pants to touch it.  The assessment was a tender operation scar.  The Veteran testified in his March 2016 Board hearing that he had a total of three scars on his left knee and one of the scars was very sensitive to touch. 

The Veteran is competent to report a painful scar, as this is subject to lay observation and experience.  There is no reason to doubt the Veteran's credibility in this regard and his testimony is probative.  As the Veteran reports a painful scar which is related to the surgical procedures on his service-connected left knee, service connection for the scar is warranted. 


ORDER

Entitlement to service connection for a painful left knee scar is granted. 


REMAND

Obstructive Sleep Apnea

In his March 2016 Board hearing, the Veteran reported that just prior to separation from active duty in 1987, a fellow soldier who shared the Veteran's sleeping quarters called an ambulance because he thought something was wrong with the Veteran while he was sleeping.  Apparently, the fellow told the Veteran he was breathing like he was about to die.  The Veteran reported that he went to the hospital and they told him he may need to have a sleep apnea test.  The Board observes that there is no contemporaneous evidence in the claims file showing the Veteran received treatment for breathing problems in 1987.   On remand, the AOJ should request that the Veteran identify the facility where this treatment occurred and attempt to obtain the records with his assistance if necessary.  

Right Knee

The VA examination report of record regarding the right knee claim contains an inadequate nexus opinion.  On remand, the AOJ is directed to request an addendum medical opinion; no physical examination is required unless the examiner deems one necessary.  

Any pertinent missing medical records should be obtained on remand, with the Veteran's assistance where implicated. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Ask the Veteran to identify any additional medical providers who treated him for any of the claims discussed herein.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  The AOJ should undertake appropriate efforts to obtain any treatment records regarding breathing problems from 1987.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).
3.  Request an addendum medical opinion regarding the nature and etiology of the Veteran's right knee disability.  A physical examination is not required unless the provider deems one necessary.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  The examiner is asked to respond to the following inquiries:

(a) Is it at least as likely as not the Veteran's right knee was injured in the same event that injured his service-connected left knee?

(b) Is it at least as likely as not the Veteran's right knee disability was caused by his service-connected left knee disability. 

(c) Is it at least as likely as not the Veteran's right knee disability was aggravated by his service-connected left knee disability. 

Complete rationale should be provided for all opinions expressed.

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


